FEL,E§Y

FEB 1 4 zero
IN THE UNITED STATES DISTRICT coURT merit u 3 harmon

D'is'lrict 01 Nlontana

FOR TI-lE DISTRICT OF MONTANA Bmmgs
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 18-56-BLG-SPW

Plaintiff,
VS. ORDER

DANTE KESHAWN
STANDSOVERBULL,

Defendant.

 

 

Upon the Court’S Own Motion,

IT IS HEREBY ORDERED that sentencing currently Scheduled for
Thursday, February 28, 2019 at 9:30 a.m., is VACATEI) and RESET to
commence on Friday, March 8, 2019, at 9:30 a.m. in the Jarnes F. Battin U.S.
Courthouse, Billings, Montana.

The Clerk Shall forthwith notify the parties of the making of this Order.

DATED this ;§`5; Of February, 2019.

SUSAN P. WA'l"l`l;`RS
U.S. DISTRICT JUDGE

 

